COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:           Kendall Bell v. The State of Texas

Appellate case number:         01-15-00510-CR

        This court issued its opinion and judgment in this case on June 28, 2018. The State of Texas
has filed a motion for en banc reconsideration.

       It is ORDERED that Kendall Bell file his response to the State’s motion for en banc
reconsideration with this court on or before August 15, 2018.


Judge’s signature:     /s/ Jennifer Caughey
                            Acting individually       Acting for the Court

Date: July 19, 2018